DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP2006269288, see Machine Translation for citations) (Provided in applicant’s IDS filed on March 12, 2020) in view of Yokoi (US20170179446).

A sheet-like separator body containing a polyolefin porous membrane (separator is microporous film made from polyethylene or polypropylene, [0030]); and 
A frame-like member annularly disposed along an outer periphery of the separator body (frame members-2 & 3 and seal portion-11 make up frame-like member, Fig. 2, [0014]), 
Wherein the frame-like member contains a heat resistant support member (frame members-2&3 made of thermoplastic resin and act as heat resistant annular support member, [0016]) and a seal layer which is disposed on a surface of the heat resistance annular support member (seal portion-11 disposed on surface of frame members-3, Fig. 2, [0017]) and which can be thermocompression bonded to the positive electrode collector or the negative electrode collector (seal portion is thermocompressed-[007], seal portion-11 is placed on negative electrode collector-7, [0011]).
Harada discloses that the frame members have a window frame structure ([0016]) but is silent to the support member being annular.
Yokai discloses a ring shaped frame (the definition of annular is ring-shaped) that encloses the separator, and electrode assembly (Fig. 2, seal ring-11 acts as frame-member, brazen into frame-6, [0036], separator, and electrode enclosed by seal-ring-11, [0037]). Yokai teaches that this structure provides a battery with improved product lifetime ([0044]).
Therefore it would be obvious to one of ordinary skill in the art to modify the frame-member structure of Harada with the teachings of Yokai to have a support member that is annular. This modified structure would have the expected result of improving the battery lifetime. 

Regarding Claim 3, Harada discloses the limitations as set forth above. Harada further discloses wherein the heat resistant resin composition contains high melting point polypropylene (polypropylene used in the frame member, [0016]).
Regarding Claim 4, Harada discloses the limitations as set forth above. Harada further discloses wherein the seal layer contains a first seal layer which can be thermocompression-bonded to the positive electrode collector and a second seal layer which can be thermocompression-bonded to the negative electrode collector (Fig. 7, seal portion-21 made of two main surfaces- 26g & 27g which act as first and second seal layers, respectively, [0025], seal portion is thermocompressed-[007], two main surfaces are placed on positive current collector-26, and negative current collector-27, [0025]), and 
The frame-like member is a laminate in which the heat resistance annular support member is disposed between the first seal layer and the second seal layer (Fig. 7, shows frame members-23 & 22 which act as heat resistant annular support members are placed between the two main surfaces-26 g & 27g which act the first seal layer and the second seal layer respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728       

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728